     Case 3:18-cr-00051-MCR-HTC Document 72 Filed 06/11/20 Page 1 of 2

                                                                         Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                        CASE NOS.: 3:18cr51-MCR-HTC
                                                     3:19cv5065-MCR-HTC
VINCENT LEWIS DENNIS

____________________________/


                                   ORDER

      This cause comes on for consideration upon the magistrate judge=s Report and

Recommendation dated April 30, 2020. ECF No. 71. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have conducted a de novo review of any timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge=s Report and Recommendation, ECF No. 71, is

adopted and incorporated by reference in this Order.
      Case 3:18-cr-00051-MCR-HTC Document 72 Filed 06/11/20 Page 2 of 2

                                                                     Page 2 of 2

       2.     Defendant’s pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody, ECF No. 67, is

DENIED; and

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 11th day of June, 2020.




                                            s/    M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case Nos.: 3:18cr51-MCR-HTC; 3:19cv5065-MCR-HTC
